DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 10,326,177 B2).
With respect to claims 1, 8, and 15, Chang discloses an electric vehicle power supply comprising an electric machine or motor (not shown, recited in col. 1, line 24), main traction battery 10, battery electronics or controller 200, 150, with inputs 110, 120, for said traction battery, and a supplementary traction battery 20, 30, 40, with a lower voltage capacity than said main traction battery (as recited col. 6, lines 53-55), as shown in figure 5.
With respect to the housing limitation of claims 8, 9, and 15, the vehicle body would be considered a housing for said batteries.
With respect to claims 2, 11, and 17, Chang discloses the supplemental battery 30 as connected to said main battery 10 in parallel, as recited in col. 8, lines 13-20 and shown in figure 5.
With respect to claims 3, 12, and 16, Chang discloses batteries 10 and 20 connected in series, as shown in figure 5.

With respect to claims 6 and 13, said supplemental battery 30 is connected to outputs of said main traction battery 10, as shown in figure 5.
With respect to claim 10, said electronics has a first input 150 connected to said main and supplemental batteries, as shown in figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al., as applied to claims 1, 8, and 15, and in further view of Choi (US 10,253,743 B2).
Chang does not disclose that batteries as being lithium-ion.  The use of lithium-ion batteries in vehicles and connecting them into series instead of parallel is well-known in the art and Choi is an example of using lithium-ion batteries connected in series, as shown in figure 2 and recited in col. 6, lines 20-25.  It would have been obvious to one having ordinary skill in the art before the effective filing .
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claims 1 and 8 above, and further in view of Kusumi et al. (US 9,840,137 B2).
Chang does not disclose first and second first and second compartments for housing the batteries and electronics.  Kusumi et al. does disclose a battery housing or case 26 having first and second compartments for housing main and auxiliary batteries 22, 24, as shown in figure 6.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery case of Kusumi et al. into the vehicle battery system of Chang in order to house the batteries and controls.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618